_____________

                               No. 95-3853SI
                               _____________

Judith A. Williams,                *
                                   *
                 Appellant,        *   Appeal from the United States
                                   *   District Court for the Southern
      v.                           *   District of Iowa.
                                   *
United Parcel Service, Inc.,       *   [UNPUBLISHED]
                                   *
                 Appellee.         *
                             _____________

                          Submitted:   May 13, 1996

                           Filed: May 22, 1996
                               _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Judith A. Williams appeals the adverse grant of summary judgment by
the district court in favor of United Parcel Service, Inc. in this action
arising out of termination of her employment.     Having carefully reviewed
the record and the parties' briefs, we conclude the judgment of the
district court was correct.   Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.